Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The rejections of claims 1-5 under 35 U.S.C §103 are withdrawn in light of the arguments filed on 05/30/2022. Applicants argue that Mandl teaches two separate culture media, an expansion culture medium comprising human auricular cartilage, ITS and FGF2; and a redifferentiation culture medium comprising human auricular cartilage, ITS, IGF-1, TGFβ-2 and hydrocortisone. Applicants argue that Mandl does not teach a single culture medium comprising human auricular cartilage, ITS, FGF2 and hydrocortisone as recited in claim 1 (see pages 2-3 of remarks filed on 05/30/2022). Applicants also argue that the teachings of Chen and Long cannot be combined with the teachings of Mandl because Chen and Long do not pertain to in-vitro culturing of chondrocytes in serum-free culture medium (see pages 4-6 of remarks filed on 05/30/2022). These arguments are persuasive and the rejections of claims 1-5 under 35 U.S.C §103 are withdrawn.
The closest prior art is Mandl (Serum-Free Medium Supplemented with High-Concentration FGF2 for Cell Expansion Culture of Human Ear Chondrocytes Promotes Redifferentiation Capacity, TISSUE ENGINEERING, Volume 8, Number 4, 2002), Chen (PNAS, 2002) and Long (Development, 2001).
Mandl teaches serum-free medium supplemented with ITS+ and fibroblast growth factor-2 (FGF2) for cell expansion culture of human auricular chondrocytes isolated from human ear cartilage (see abstract, pg. 574 para. 2, Expansion culture). Mandl teaches a redifferentiation culture medium comprising serum-free culture medium supplemented with hydrocortisone (see abstract, pg. 575 line 1). 
Mandl does not teach a culture medium comprising serum-free medium supplemented with ITS+, fibroblast growth factor-2 (FGF2) and hydrocortisone. Mandl does not teach the serum-free culture medium to comprise smoothened agonist (SAG) at a concentration of at least 0.01µM.
Long teaches that Indian hedgehog (Ihh) signaling regulates chondrocyte proliferation, that activation of Ihh signaling promotes chondrocyte proliferation and that inhibition of Smoothened (Smo) reduces chondrocyte proliferation (abstract, pg. 5104, Fig. 6,7). 
Chen teaches Smoothened mediates Ihh signaling and teaches SAG to be a small molecule agonist of Ihh signaling pathway (abstract, Fig. 1,2). Chen teaches the EC50 of SAG for activation of Ihh pathway to be 3nM and teaches it activates it up to a concentration of 1µM and is inhibitory at a concentration of above 1 µM (Fig. 2B, Fig. 4, pg. 14072 col. 1 par. 5, pg. 14074 col. 2 para 3).
However, the cited prior art does not teach a serum free culture medium comprising human auricular cartilage, ITS, FGF2, hydrocortisone and SAG at a concentration of at least 0.01 µM as recited in claim 1 and the cited prior art does not provide a motivation to combine the different components of the culture medium. Therefore, the claims are nonobvious over the above cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657